Mr. Justice Linscott delivered the opinion of the court: The claimant alleges that on April 27, 1933 it sold to the Illinois State Eeformatory at Pontiac, Illinois, 19 pieces of hind quarter of beef, weight 2501 lbs. at $9.10 per hundred weight, totalling the sum of $227.59, and 42 pieces of forequarter of beef, weight 6636 lbs. at $5.60. per hundred-weight, totalling $371.62, or a total bill of $599.21. It appears from the record that these items were duly received, and the total price of $599.21 is due the claimant. Some mistake had been made in the billing of this amount. It appears from a letter from O. H. Lewis, General Superintendent, under date of November 1, 1934, that the sum of $599.21 is correct. Where the facts are undisputed that the State has received supplies as ordered by it and that the bill therefor was not presented for payment before the lapse of the appropriation out of which it could have been paid, an award for the amount will be made. This has been held in the case of Shell Petroleum Corp. vs. State, 7 C. C. R. 224 and other cases. We, therefore, make an award in favor of the claimant in the amount of $599.21.